--------------------------------------------------------------------------------

Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into effective
as of February 1, 2008 (the “Effective Date”), by and between Waste Connections,
Inc., a Delaware corporation (the “Company”), and Patrick J. Shea (the
“Employee”) and amends and restates in its entirety that certain Employment
Agreement effective as of February 23, 2004 between the Company and the
Employee.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein, the Company and the Employee agree as follows:
 
1.           Employment; Acceptance.  The Company hereby employs the Employee
and the Employee hereby accepts employment by the Company on the terms and
conditions hereinafter set forth.
 
2.           Duties and Powers.  From the Effective Date to and through February
22, 2008, the Employee shall continue serving in his current capacity as
Corporate Counsel of the Company, reporting directly to the Company's Executive
Vice President and General Counsel.  Beginning February 23, 2008, and during the
Term, the Employee shall serve as acting General Counsel and Secretary of the
Company, reporting directly to the Company's Chairman and Chief Executive
Officer, and shall perform such other duties and responsibilities as the
Chairman and Chief Executive Officer or the Board of Directors (the "Board") of
the Company may reasonably assign to the Employee from time to time; provided,
however, that upon the Company’s filing with the Securities and Exchange
Commission on or around February 2009 of the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2008, subject to the Board’s
approval, the Employee shall from that point forward serve as Vice President,
General Counsel and Secretary of the Company. The Employee shall be based at the
Company's corporate headquarters in Folsom, California. The Employee shall
devote such time and attention to his duties as are reasonably necessary to the
proper discharge of his responsibilities hereunder. The Employee agrees to
perform all duties consistent with (a) policies established from time to time by
the Company and (b) all applicable legal requirements.
 
3.             Term.  The employment of the Employee by the Company pursuant to
this Agreement shall continue until January 31, 2011 (the “Term”) or until
terminated prior to such date when and as provided in Sections 7 and 8.  On each
January 31 following the Effective Date, this Agreement shall be extended
automatically for an additional year, thus extending the Term to three (3) years
from each such date, unless either party shall have given the other notice of
termination hereof as provided herein.
 
4.             Compensation.
 
4.1           Base Salary.  Commencing on the Effective Date, the Company hereby
agrees to pay to the Employee an annual base salary of One Hundred Seventy-Five
Thousand Dollars ($175,000); provided, however, that upon the Board’s
appointment of Employee as Vice President, General Counsel and Secretary of the
Company as described in Section 2, and as of February 1, 2009, the Company
hereby agrees to pay to the Employee an annual base salary of Two Hundred
Thousand Dollars ($200,000).  When used herein, “Base Salary” shall refer to the
base salary described in the preceding sentence that is in effect at that time,
and as may be increased from time to time.  Such Base Salary shall be payable in
accordance with the Company’s normal payroll practices, and such Base Salary is
subject to withholding and social security, unemployment and other
taxes.  Increases in Base Salary shall be considered by the Board.
 
 
Employment Agreement: P. Shea
 
 

--------------------------------------------------------------------------------

 
 
4.2           Performance Bonus.  For the calendar year commencing January 1,
2008, and for each calendar year thereafter, the Employee shall be eligible to
receive an annual cash bonus (the “Bonus”) based on the Company’s attainment of
reasonable financial objectives to be determined annually by the Board.  The
annual Bonus target will equal forty percent (40%) of the applicable year’s
ending Base Salary and will be payable if the Board determines, in its sole and
exclusive discretion, that that year’s financial objectives have been fully met;
provided, however, that upon the Board’s appointment of Employee as Vice
President, General Counsel and Secretary of the Company as described in Section
2, the annual Bonus target will equal fifty percent (50%) of the applicable
year’s ending Base Salary.  The Bonus shall be paid in accordance with the
Company’s bonus plan, as approved by the Board, and, in any event, within two
and a half (2 1/2) months after the end of the fiscal year to which the bonus
relates.
 
4.3           2008 Annual Equity Grant.  On or about the Effective Date, the
Company will grant Employee three thousand (3,000) Restricted Stock Units under
the Company’s Second Amended and Restated 2004 Equity Incentive Plan.  Except as
otherwise provided herein, the RSUs will vest and the shares of common stock
underlying them will become issuable in a series of five (5) successive equal
annual installments upon Employee’s completion of each year of continuous status
as an employee over the five (5) year vesting period measured from the grant
date.
 
4.4           Grants of Equity Compensation.  Employee shall be entitled to
participate in Stock Option, Restricted Stock, Restricted Stock Unit (“RSU”) and
other equity incentive plans presently in effect or in effect from time to time
in the future on such terms and to such level of participation as the Board or
the Compensation Committee of the Board shall determine to be appropriate,
bearing in mind the Employee’s position and responsibilities.
 
Except as otherwise provided herein, the terms of any Options, Restricted Stock,
RSUs and other equity incentives shall be governed by the relevant plans under
which they are issued and described in detail in applicable agreements between
the Company and the Employee.
 
4.5           Bar Dues and Continuing Education. The Company shall reimburse
Employee for dues payable to the State Bar of California and the American Bar
Association, or other professional organizations reasonably related to the
Employee's duties and shall pay or reimburse the Employee for costs reasonably
incurred in attending seminars and conferences to satisfy minimum continuing
education requirements of the State Bar of California or to further his
expertise in areas relevant to his employment by the Company. The Company
recognizes that some conferences may require travel by the Employee and the
Company agrees to reimburse Employee for the reasonable costs of travel.
 
4.6           Other Benefits.  The Company shall provide the Employee with a
cellular telephone and will pay or reimburse the Employee’s monthly service fee
and costs of calls attributable to Company business.  The Employee shall be
entitled to paid annual vacation, which shall accrue on the same basis as for
other employees of the Company of similar rank, but which shall in no event be
less than three (3) weeks for any twelve (12) month period through February
2010, and four (4) weeks for any twelve (12) month period thereafter.  The
Employee also shall be entitled to participate, on the same terms as other
employees of the Company participate, in any medical, dental or other health
plan, pension plan, profit-sharing plan and life insurance plan that the Company
may adopt or maintain, any of which may be changed, terminated or eliminated by
the Company at any time in its exclusive discretion.
 
 
Employment Agreement: P. Shea
 
2

--------------------------------------------------------------------------------

 
 
5.             Confidentiality.  During the Term of his employment, and at all
times thereafter, the Employee shall not, without the prior written consent of
the Company, divulge to any third party or use for his own benefit or the
benefit of any third party or for any purpose other than the exclusive benefit
of the Company, any confidential or proprietary business or technical
information revealed, obtained or developed in the course of his employment with
the Company and which is otherwise the property of the Company or any of its
affiliated corporations, including, but not limited to, trade secrets, customer
lists, formulae and processes of manufacture; provided, however, that nothing
herein contained shall restrict the Employee’s ability to make such disclosures
during the course of his employment as may be necessary or appropriate to the
effective and efficient discharge of his duties to the Company.
 
6.             Property.  Both during the Term of his employment and thereafter,
the Employee shall not remove from the Company’s offices or premises any Company
documents, records, notebooks, files, correspondence, reports, memoranda and
similar materials or property of any kind unless necessary in accordance with
the duties and responsibilities of his employment.  In the event that any such
material or property is removed, it shall be returned to its proper file or
place of safekeeping as promptly as possible.  The Employee shall not make,
retain, remove or distribute any copies, or divulge to any third person the
nature or contents of any of the foregoing or of any other oral or written
information to which he may have access, except as disclosure shall be necessary
in the performance of his assigned duties.  On the termination of his employment
with the Company, the Employee shall leave with or return to the Company all
originals and copies of the foregoing then in his possession or subject to his
control, whether prepared by the Employee or by others.
 
7.             Termination.
 
7.1           For Cause.  The Company, by action of the Board, may terminate
this Agreement and the Employee’s employment for Cause (as defined below) on
delivery to the Employee of a Notice of Termination (as defined in Section 9.1
below).  For purposes of this agreement, the term “Cause” shall mean:
 
 
(a)
a material breach by the Employee of any of the terms of this Agreement that is
not immediately corrected following written notice of default specifying such
breach;

 
 
(b)
conviction of a felony;

 
 
(c)
a breach of any of the provisions of Section 11 below;

 
 
Employment Agreement: P. Shea
 
3

--------------------------------------------------------------------------------

 
 
 
(d)
repeated intoxification with alcohol or drugs while on Company premises during
its regular business hours to such a degree that, in the reasonable judgment of
the other managers of the Company, the Employee is abusive or incapable of
performing his duties and responsibilities under this Agreement; and

 
 
(e)
misappropriation of  property belonging to the Company and/or any of its
affiliates.

 
On such termination for Cause, the Employee shall be entitled only to the
Employee’s Base Salary through the date of such termination, and shall not be
entitled to any other compensation, including, without limitation, any severance
compensation.  Without limitation of the foregoing, on termination pursuant to
this Section 7.1, the Employee shall forfeit: (i) his Bonus under Section 4.2
for the year in which such termination occurs; and (ii) all outstanding but
unvested options and rights relating to capital stock of the Company, and all
RSUs and shares of the Company’s restricted stock issued to the Employee that as
of the termination date are still unvested and subject to restrictions on
transfer.


7.2           Without Cause.  The employment of the Employee may be terminated
without Cause at any time by the Company on delivery to the Employee of a
written Notice of Termination (as defined in Section 9.1).  In the event of such
a termination without Cause pursuant to this Section 7.2 that constitutes
Employee’s Separation From Service (as defined in Section 9.3), then on the Date
of Termination (as defined in Section 9.2) pursuant to this Section 7.2, the
Company shall, in lieu of any payments under Section 4.1 and 4.2 for the
remainder of the Term, pay to the Employee an amount equal to the lesser of: (a)
the Employee’s Base Salary for a period of one (1) year from the date of
termination, and (b) the Employee’s Base Salary for the remainder of the
Term.  In addition, the Employee shall be entitled to the pro-rated target Bonus
available to the Employee under Section 4.2 for the year in which the
termination occurs.  Such payment by the Company shall be paid in accordance
with the Company’s normal payroll practices and not as a lump sum payment.  In
addition, the Company will pay as incurred the Employee’s expenses, up to
Fifteen Thousand Dollars ($15,000), associated with career counseling and resume
development.  The Company shall also pay to the Employee an amount equal to the
Company’s portion (but not the Employee’s portion) of the cost of medical,
dental and other health plan insurance for Employee, his wife and children at
the rate in effect on the Date of Termination for a period of one (1) year from
the Date of Termination.  In addition, on termination of the Employee under this
Section 7.2, all of the Employee’s outstanding but unvested options and rights
relating to capital stock of the Company shall immediately vest and become
exercisable, and all RSUs and shares of the Company’s restricted stock issued to
the Employee shall immediately vest and become unrestricted and freely
transferable.  The exercisability of any such options and rights shall be
extended to the earlier of (A) the expiration of the term of such options and
rights or (B) the first (1st) anniversary of the Date of Termination.  The
Employee acknowledges that extending the exercisability of any incentive stock
options pursuant to this Section 7.2 or Sections 7.3 or 7.4 below, could cause
such option to lose its tax-qualified status if it is an incentive stock option
under the Internal Revenue Code of 1986, as amended (the “Code”) and agrees that
the Company shall have no obligation to compensate the Employee for any
additional taxes he incurs as a result.
 
 
Employment Agreement: P. Shea
 
4

--------------------------------------------------------------------------------

 
 
7.3           Termination on Disability.  If during the Term the Employee should
fail to perform his duties hereunder on account of physical or mental illness or
other incapacity which the Company shall in good faith determine renders the
Employee incapable of performing his duties hereunder, and such illness or other
incapacity shall continue for a period of more than six (6) consecutive months
(“Disability”), the Company shall have the right, on written Notice of
Termination delivered to the Employee, to terminate the Employee’s employment
under this Agreement.  During the period that the Employee shall have been
incapacitated due to physical or mental illness, the Employee shall continue to
receive the full Base Salary provided for in Section 4.1 hereof at the rate then
in effect until the Date of Termination pursuant to this Section 7.3.  In the
event of Employee’s termination for Disability pursuant to this Section 7.3 that
constitutes Employee’s Separation from Service, then on the Date of Termination,
the Company shall pay to the Employee the payments and other benefits applicable
to termination without Cause set forth in Section 7.2 hereof, other than those
related to career counseling and resume development.  The Company shall also
pay, on behalf of the Employee, an amount equal to the Company’s portion (not
the Employee’s portion) of the cost of medical, dental and other health plan
insurance for Employee, his wife and children at the rate in effect on the Date
of Termination for a period of one (1) year from the Date of Termination.  In
addition, on such termination, all of the Employee’s outstanding but unvested
options and rights relating to capital stock of the Company shall immediately
vest and become exercisable, and all RSUs and shares of the Company’s restricted
stock issued to the Employee shall immediately vest and become unrestricted and
freely transferable.  The exercisability of any such options and rights shall be
extended to the earlier of (A) the expiration of the term of such options or
rights or (B) the first (1st) anniversary of the Employee’s termination.
 
7.4           Termination on Death.  If the Employee shall die during the Term,
the employment of the Employee shall thereupon terminate.  On the Date of
Termination pursuant to this Section 7.4, the Company shall pay to the
Employee’s estate the payments and other benefits applicable to termination
without Cause set forth in Section 7.2 hereof, other than those related to
career counseling and resume development.  In addition, on termination of the
Employee under this Section 7.4, all of the Employee’s outstanding but unvested
options and rights relating to capital stock of the Company shall immediately
vest and become exercisable, and all RSUs and shares of the Company’s restricted
stock issued to the Employee shall immediately vest and become unrestricted and
freely transferable.  The exercisability of any such options and rights shall be
extended to the earlier of (A) the expiration of the term of such options or
rights or (B) the first (1st) anniversary of the Employee’s termination.  The
provisions of this Section 7.4 shall not affect the entitlements of the
Employee’s heirs, executors, administrators, legatees, beneficiaries or assigns
under any employee benefit plan, fund or program of the Company.
 
7.5           No Limitation on Company’s Right to Terminate.  Any other
provision in this Agreement to the contrary notwithstanding, the Company shall
have the right, in its absolute discretion, to terminate this Agreement and the
Employee’s employment hereunder at any time in accordance with the foregoing
provisions of this Section 7, it being the intent and purpose of the foregoing
provisions of this Section 7 only to set forth the consequences of termination
with respect to severance or other compensation payable to the Employee on
termination in the circumstances indicated.
 
 
Employment Agreement: P. Shea
 
5

--------------------------------------------------------------------------------

 
 
8.             Termination by Employee.  The Employee may terminate his
employment hereunder on written Notice of Termination delivered to the Company
setting forth the effective Date of Termination.  If the Employee terminates his
employment hereunder, he shall be entitled to receive, and the Company agrees to
pay on the effective Date of Termination specified in the Notice of Termination,
his current Base Salary under Section 4.1 hereof on a prorated basis to such
Date of Termination.  On termination pursuant to this Section 8, the Employee
shall forfeit: (i) his Bonus under Section 4.2 for the year in which such
termination occurs; and (ii) all outstanding but unvested options and rights
relating to capital stock of the Company, and all RSUs and shares of the
Company’s restricted stock issued to the Employee that as of the termination
date are still unvested and subject to restrictions on transfer.
 
9.             Provisions Applicable to Termination of Employment.
 
9.1           Notice of Termination.  Any purported termination of Employee’s
employment by the Company pursuant to Section 7 shall be communicated by Notice
of Termination to the Employee as provided herein, and shall state the specific
termination provisions in this Agreement relied on and set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Employee’s employment (“Notice of Termination”).  If the Employee terminates
under Section 8, he shall give the Company a Notice of Termination.
 
9.2           Date of Termination.  For all purposes, “Date of Termination”
shall mean, for Disability, thirty (30) days after Notice of Termination is
given to the Employee (provided the Employee has not returned to duty on a
full-time basis during such 30-day period), or, if the Employee’s employment is
terminated by the Company for any other reason or by the Employee, the date on
which a Notice of Termination is given.
 
9.3           Separation from Service.  For all purposes, “Separation from
Service” shall mean Employee’s “separation from service” with the Company within
the meaning of Section 409A of the Code and the regulations and other guidance
promulgated thereunder.
 
9.4           Benefits on Termination.  On termination of this Agreement by the
Company pursuant to Section 7 or by the Employee pursuant to Section 8, all
profit-sharing, deferred compensation and other retirement benefits payable to
the Employee under benefit plans in which the Employee then participated shall
be paid to the Employee in accordance with the provisions of the respective
plans.
 
9.5           Section 409A.  Notwithstanding any provision to the contrary in
the Agreement, if Employee is deemed at the time of Employee’s Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Employee is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Employee’s benefits shall not be provided to Employee prior to the earlier of
(A) the expiration of the six-month period measured from the date of Employee’s
“separation from service” with the Company (as such term is defined in the
Treasury Regulations issued under Section 409A of the Code) or (B) the date of
Employee’s death.  Upon the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section 9.5
shall be paid in a lump sum to Employee, and any remaining payments due under
the Agreement shall be paid as otherwise provided herein.
 
 
Employment Agreement: P. Shea
 
6

--------------------------------------------------------------------------------

 
 
10.           Change In Control.
 
10.1          Payments on Change in Control.  Notwithstanding any provision in
this Agreement to the contrary, unless the Employee elects in writing to waive
this provision, a Change in Control (as defined below) that constitutes a
“change in control” of the Company (within the meaning of Section 409A of the
Code and the Department of Treasury regulations and other guidance promulgated
thereunder) shall be deemed a termination of the Employee without Cause, and, in
lieu of any benefits payable to the Employee under Section 7.2, 7.3, 7.4 or 8,
the Employee shall be entitled to receive and the Company agrees to pay to the
Employee the same amount determined under Section 7.2 that is payable to the
Employee on a termination without Cause that constitutes a Separation from
Service provided, however, that such amount shall be payable in a lump sum on
the date of such Change in Control (which shall be deemed the Employee’s Date of
Termination) and not in installments as provided in Section 7.2.  In addition,
on a Change in Control, all of the Employee’s outstanding but unvested options
and rights relating to capital stock of the Company shall immediately vest and
become exercisable, the exercisability of any such options and rights shall be
extended to the earlier of (A) the expiration of the term of such options or
rights or (B) the first anniversary of the date of such Change in Control, and
all RSUs and shares of the Company’s restricted stock issued to the Employee
shall immediately vest and become unrestricted and freely transferable.  For the
avoidance of doubt, upon payment to the Employee of the benefits provided by
this paragraph of this Section 10.1, the Employee shall no longer be entitled to
any benefits otherwise payable to the Employee under Section 7.2, 7.3, 7.4 or 8
of this Agreement regardless of the Employee’s termination of employment with
the Company.
 
After a Change in Control, if any previously outstanding option or right (the
“Terminated Option”) relating to the Company’s capital stock does not remain
outstanding, the successor to the Company or its then Parent (as defined below)
shall either:
 
 
(a)
Issue an option, warrant or right, as appropriate (the “Successor Option”), to
purchase common stock of such successor or Parent in an amount such that on
exercise of the Successor Option the Employee would receive the same number of
shares of the successor’s/Parent’s common stock as the Employee would have
received had the number of shares of Company common stock subject to the
Terminated Option been realized by the Employee immediately prior to the
transaction resulting in the Change in Control and the Employee received shares
of such successor/Parent in such transaction.  The aggregate exercise price for
all of the shares covered by such Successor Option shall equal the aggregate
exercise price of the Terminated Option; or

 
 
(b)
Pay the Employee a bonus within ten (10) days after the consummation of the
Change in Control in an amount agreed to by the Employee and the Company.  Such
amount shall be at least equivalent on an after-tax basis to the net after-tax
gain that the Employee would have realized if the Employee had been issued a
Successor Option under clause 10.1(a) above and had immediately exercised, or
otherwise received the stock subject to, such Successor Option and sold the
underlying stock, taking into account the different tax rates that apply to such
bonus and to such gain, and such amount shall also reflect other differences to
the Employee between receiving a bonus under this clause 10.1(b) and receiving a
Successor Option under clause 10.1(a) above.

 
 
Employment Agreement: P. Shea
 
7

--------------------------------------------------------------------------------

 
 
10.2          Definitions.  For the purposes of this Agreement, a Change in
Control shall be deemed to have occurred if: (i) there shall be consummated (aa)
any reorganization, liquidation or consolidation of the Company, or any merger
or other business combination of the Company with any other corporation, other
than any such merger or other combination that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such transaction, and (bb) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company; or (ii) if any “person” (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall become
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of fifty percent (50%) or more of the Company’s
outstanding voting securities (except that for purposes of this Section 10.2,
“person” shall not include any person (or any person that controls, is
controlled by or is under common control with such person) who as of the date of
this Agreement owns ten percent (10%) or more of the total voting power
represented by the outstanding voting securities of the Company, or a trustee or
other fiduciary holding securities under any employee benefit plan of the
Company, or a corporation that is owned directly or indirectly by the
stockholders of the Company in substantially the same percentage as their
ownership of the Company); or (iii) during any two (2) year period, individuals
who at the beginning of such period constituted the entire Board shall cease for
any reason to constitute at least one-half (½) of the membership thereof unless
the election, or the nomination for election by the Company’s shareholders, of
each new director was approved by a vote of at least one-half of the directors
then still in office who were directors at the beginning of the period.
 
The term “Parent” means a corporation, partnership, trust, limited liability
company or other entity that is the ultimate “beneficial owner” (as defined
above) of fifty percent (50%) or more of the Company’s outstanding voting
securities.
 
11.           Non-Competition and Non-Solicitation.
 
11.1           In consideration of the provisions hereof, for the Restricted
Period (as defined below), the Employee will not, except as specifically
provided below, anywhere in any county in the State of California or anywhere in
any other state in which the Company is engaged in business as of such
termination date (the “Restricted Territory”), directly or indirectly, acting
individually or as the owner, shareholder, partner or management employee of any
entity: (i) engage in the operation of a solid waste collection, transporting or
disposal business, transfer facility, recycling facility, materials recovery
facility or solid waste landfill; or (ii) enter the employ as a manager of, or
render any personal services to or for the benefit of, or assist in or
facilitate the solicitation of customers for, or receive remuneration in the
form of management salary, commissions or otherwise from, any business engaged
in such activities in such counties; or (iii) receive or purchase a financial
interest in, make a loan to, or make a gift in support of, any such business in
any capacity, including without limitation, as a sole proprietor, partner,
shareholder, officer, director, principal agent or trustee; provided, however,
that the Employee may own, directly or indirectly, solely as an investment,
securities of any business traded on any national securities exchange or quoted
on any NASDAQ market, provided the Employee is not a controlling person of, or a
member of a group which controls, such business and further provided that the
Employee does not, in the aggregate, directly or indirectly, own two percent
(2%) or more of any class of securities of such business.  The term “Restricted
Period” shall mean the earlier of: (i) the maximum period allowed under
applicable law; and (ii) (aa) in the case of a Change in Control, until the
first anniversary of the effective date of the Change in Control, (bb) in the
case of a termination by the Company without Cause pursuant to Section 7.2 and
provided the Company has made the payments required under Section 7.2, as the
case may be, until the first (1st) anniversary of the Date of Termination, or
(cc) in the case of Termination for Cause by the Company pursuant to Section 7.1
or by the Employee pursuant to Section 8, until the first (1st) anniversary of
the Date of Termination.  If the Company terminates the Employee without Cause,
the Employee may shorten the Restricted Period by the length of any period that
the Employee elects to waive his right to receive severance payments under
Section 7.2.  For example, if the Employee waives the right to receive all
severance payments under Section 7.2, the Restricted Period shall be zero (0)
months; if the Employee elects to receive severance payments under Section 7.2
for eight (8) months, the Restricted Period shall be eight (8) months.
 
 
Employment Agreement: P. Shea
 
8

--------------------------------------------------------------------------------

 
 
11.2          After termination of this Agreement by the Company or the Employee
pursuant to Section 7 or 8 or termination of this Agreement upon a Change in
Control pursuant to Section 10, the Employee shall not: (i) solicit any
residential or commercial customer of the Company to whom the Company provides
service pursuant to a franchise agreement with a public entity in the Restricted
Territory; or (ii) solicit any residential or commercial customer of the Company
to enter into a solid waste collection account relationship with a competitor of
the Company in the Restricted Territory; or (iii) solicit any such public entity
to enter into a franchise agreement with any such competitor, or (iv) solicit
any officer, employee or contractor of the Company to enter into an employment
or contractor agreement with a competitor of the Company or otherwise interfere
in any such relationship; or (v) solicit on behalf of a competitor of the
Company any prospective customer of the Company in the Restricted Territory that
the Employee called on or was involved in soliciting on behalf of the Company
during the Term, in each case until the first (1st) anniversary of the
Termination Date or the effective date of such Change in Control (whichever is
later), unless otherwise permitted to do so by Section 11.1.
 
11.3          If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 11 is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specified words or phrases
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.
 
 
Employment Agreement: P. Shea
 
9

--------------------------------------------------------------------------------

 
 
12.           Indemnification.  As an officer and agent of the Company, the
Employee shall be fully indemnified by the Company to the fullest extent
permitted by applicable law in connection with his employment hereunder.
 
13.           Survival of Provisions.  The obligations of the Company under
Section 12 of this Agreement, and of the Employee under Section 11 of this
Agreement, shall survive both the termination of the Employee’s employment and
this Agreement.
 
14.           No Duty to Mitigate; No Offset.  The Employee shall not be
required to mitigate damages or the amount of any payment contemplated by this
Agreement, nor shall any such payment be reduced by any earnings that the
Employee may receive from any other sources or offset against any other payments
made to him or required to be made to him pursuant to this Agreement.
 
15.           Assignment; Binding Agreement.  The Company may assign this
Agreement to any parent, subsidiary, affiliate or successor of the
Company.  This Agreement is not assignable by the Employee and is binding on him
and his executors and other legal representatives.  This Agreement shall bind
the Company and its successors and assigns and inure to the benefit of the
Employee and his heirs, executors, administrators, personal representatives,
legatees or devisees.  The Company shall assign this Agreement to any entity
that acquires its assets or business.
 
16.           Notice.  Any written notice under this Agreement shall be
personally delivered to the other party or sent by a nationally recognized
overnight delivery service or by certified or registered mail, return receipt
requested and postage prepaid, to such party at the address set forth in the
records of the Company or to such other address as either party may from time to
time specify by written notice.
 
17.           Entire Agreement; Amendments.  This Agreement contains the entire
agreement of the parties relating to the Employee’s employment and supersedes
all oral or written prior discussions, agreements and understandings of every
nature between them, except for that certain Indemnification Agreement, dated as
of August 1, 2006, by and between the Company and the Employee, which shall
remain in full force and effect.  This Agreement may not be changed except by an
agreement in writing signed by the Company and the Employee.
 
18.           Waiver.  The waiver of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other provision or
subsequent breach of this Agreement.
 
19.           Governing Law and Jurisdictional Agreement.  This Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of California.  The parties irrevocably and unconditionally submit to the
jurisdiction and venue of any court, federal or state, situated within
Sacramento County, California, for the purpose of any suit, action or other
proceeding arising out of, or relating to or in connection with, this Agreement.
 
 
Employment Agreement: P. Shea
 
10

--------------------------------------------------------------------------------

 
 
20.           Severability.  In case any one or more of the provisions contained
in this Agreement is, for any reason, held invalid in any respect, such
invalidity shall not affect the validity of any other provision of this
Agreement, and such provision shall be deemed modified to the extent necessary
to make it enforceable.
 
21.           Enforcement.  It is agreed that it is impossible to measure fully,
in money, the damage which will accrue to the Company in the event of a breach
or threatened breach of Sections 5, 6, or 11 of this Agreement, and, in any
action or proceeding to enforce the provisions of Sections 5, 6 or 11 hereof,
the Employee waives the claim or defense that the Company has an adequate remedy
at law and will not assert the claim or defense that such a remedy at law
exists.  The Company is entitled to injunctive relief to enforce the provisions
of such sections as well as any and all other remedies available to it at law or
in equity without the posting of any bond.  The Employee agrees that if the
Employee breaches any provision of Section 11, the Company may recover as
partial damages all profits realized by the Employee at any time prior to such
recovery on the exercise of any warrant, option or right to purchase the
Company’s Common Stock and the subsequent sale of such stock, and may also
cancel all outstanding such warrants, options and rights.
 
22.           Counterparts.  This Agreement may be executed in one or more
facsimile or original counterparts, each of which shall be deemed an original
and both of which together shall constitute one and the same instrument.
 
23.           Due Authorization. The execution of this Agreement has been duly
authorized by the Company by all necessary corporate action.
 


 
[Signatures appear on the following page]
 
 
Employment Agreement: P. Shea
 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Employment Agreement has been duly executed by or on
behalf of the parties hereto as of the date first above written.
 

  Waste Connections, Inc.            
______________________________
By:
_________________________________
Patrick J. Shea
 
Ronald J. Mittelstaedt,
   
Chief Executive Officer
Address:
   

 
 
 
Employment Agreement: P. Shea
 
S-1